Name: Council Regulation (EEC) No 453/84 of 21 February 1984 amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level
 Type: Regulation
 Subject Matter: international trade;  industrial structures and policy;  Europe;  trade policy
 Date Published: nan

 24. 2 . 84 Official Journal of the European Communities No L 53/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 453/84 of 21 February 1984 . amending Regulation (EEC) No 3419/83 with a view to extending the list of products originating in Romania which have been liberalized at Community level which the Joint Committee has recommended should be subject to the Community's common import arrangements, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Joint Committee established by the Agreement between the European Economic Commu ­ nity and the Socialist Republic of Romania of 28 July 1980 (') met in Brussels on 1 and 2 December 1983 ; whereas, upon completion of its work, it recom ­ mended that inter alia new products should be inserted in the Annex to Council Regulation (EEC) No 3419/83 of 14 November 1983 laying down certain detailed rules for the implementation of the Agreement between the Community and Romania on trade in industrial products (2) ; Whereas, following the examination of the various aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken of Article 3 ( 1 ) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products (3) ; Whereas the Commission should be authorized to insert, in the future, in the Annex to Regulation (EEC) No 3419/83 , the products originating in Romania HAS ADOPTED THIS REGULATION : Article 1 The products listed in the Annex to this Regulation are hereby inserted in the Annex to Regulation (EEC) No 3419/83 . Article 2 The Commission is hereby authorized to insert, in the future, in the Annex to Regulation (EEC) No 3419/83, the products originating in Romania which the EEC- Romania Joint Committee has recommended should be subject to the Community's common import arrangements . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1984. For the Council The President C. CHEYSSON (') OJ No L 352, 29 . 12 . 1980 , p. 2 . (2) OJ No L 346, 8 . 12 . 1983, p. 1 . (3) OJ No L 352, 29 . 12. 1980 , p. 5 . I Official Journal of the European CommunitiesNo L 53/2 24. 2. 84 ANNEX CCT heading No NIMEXE code (1983) 29.14 A ex I 29.14-13 14 ex 46.03 46.03-ex 10 (') 69.13 69.13-10 l 20 91 93 l 95 85.21 A I 85.21-01 II 03 05 07 ex III 10 11 12 IV 19 V 21 23 25 28 B 40 C 45 97.04 C 97.04-20 l 30 40 50 90 (') Articles used for packing of plaited chipwood, and basket ­ ware and wickerwork of rattan cores.